COWART, Judge.
Petitioner seeks a writ of certiorari to review the trial court’s order compelling him to produce his personal financial records.
The trial court’s order compelling discovery is overly broad and requires petitioner to disclose personal financial records which are not relevant to the subject matter of the litigation. Accordingly, the petition for writ of certiorari is granted, the writ is issued and that portion of the order of September 4, 1986, requiring petitioner to produce the items listed in paragraphs 7, 15 and 21 is quashed.
ORFINGER and SHARP, JJ., concur.